Title: From Alexander Hamilton to the President, Directors, and Company of the Bank of the United States, 13 September 1794
From: Hamilton, Alexander
To: President, Directors, and Company of the Bank of the United States


Treasury Department September 13th 1794
Gentlemen,
I have to request that you will be so obliging as to pay to Mr. Peter Le Barbier Duplessis Attorney for Peter Le Maigre the sum of Eighteen hundred and Sixty Three dollars being so much certified by the Comptroller of the Treasury to be due from the United States to the said Peter Le Maigre, for the hire of his Brig Molly to carry Mr. Higginson, who was appointed by the President Agent to go to the British West India Islands, on the subject of the American Vessels captured by the British Cruisers since the commencement of the War between France & England.
This money will be reimbursed to the Bank, by a Warrant in the usual form as soon as an appropriation is made for that purpose.
I have the honor to be   Very respectfully,   Gentlemen,   Your most Obedient Servant,
A Hamilton
You will be pleased to let Mr. Duplessis sign the inclosed Receipt as Attorney for Peter Le Maigre.

The President, Directors and Companyof the Bank of the United States.
